        Case 1:20-mj-00261-ZMF Document 10-1 Filed 02/15/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
               v.                              :       CRIMINAL NO.           20-MJ-261
                                               :
BRIAN JEFFREY RAYMOND,                         :
                                               :
                       Defendant.              :

                           CONSENT PROTECTIVE ORDER
                        GOVERNING UNCLASSIFIED DISCOVERY

       To expedite the flow of discovery of unclassified materials between the parties, and to

adequately protect personal identifying information and other sensitive information, it is, pursuant

to the Court’s authority under Federal Rule of Criminal Procedure 16(d)(1) and with the consent

of the parties, hereby ORDERED:

                                           All Materials

       1.       Limitations on use – All materials provided by the United States in preparation

for, or in connection with, any stage of this case (collectively, “the materials”) are subject to this

protective order (“the Order”). Subject to the limitations contained in this Order, these materials

may be used by the defendant and the legal defense team solely in connection with the defense of

this case, including any appeal and post-conviction proceedings and in connection with no other

proceeding, without further order of this Court.

       2.       Legal defense team – The legal defense team includes all agents, representatives,

and employees of the individual defense counsel. The legal defense team shall not include the

defendant, the defendant’s family members, or friends or known associates of the defendant.

       3.       Limitation on disclosure beyond the legal defense team – Except as provided

by this Order, the legal defense team shall not disseminate the materials or their contents directly

                                                   1
          Case 1:20-mj-00261-ZMF Document 10-1 Filed 02/15/21 Page 2 of 4




or indirectly to any person, entity, or public forum without further order of this Court. Except as

provided by this order, the legal defense team may discuss the materials with and show them to

third persons, including the defendant; and (2) other persons to whom this Court may authorize

disclosure, where doing so reasonably can be expected to further the investigation of the

defendant’s case and the preparation of his defense.

         4.     Limitations on copying materials – The legal defense team may make copies or

electronically reproduce the materials as deemed necessary by defense counsel. Such copies and

reproductions shall be treated in the same manner as the original materials. The defendant, defense

counsel, and authorized persons shall not disseminate any notes or records of any kind that they

make in relation to the contents of the materials, other than to authorized persons, and all such

notes or records are to be treated in the same manner as the original materials.

         5.     Preventing duplication of materials during viewings – If defense counsel

authorizes the materials to be viewed by the defendant or any court-authorized person, defense

counsel shall ensure that the defendant or such court-authorized person does not photograph, take

screen shots, or otherwise duplicate or disseminate the materials.

         6.     Other limitations – No party shall disclose in open court or public filings the names

of the victims, usernames, or group names at issue in this case without prior consideration by the

Court.

         7.     Materials marked “explicit and sensitive” – Defense counsel will be provided

a password-protected disc(s) of materials marked “explicit and sensitive.” Defense counsel shall

secure the disc(s) when not in use. The materials on the disc(s) shall not be uploaded and/or saved

to any computer or network drive. The disc(s) shall not be copied or reproduced. The materials

on the disc(s) shall not be printed. The materials on the disc(s) shall not be shown to the defendant.


                                                  2
        Case 1:20-mj-00261-ZMF Document 10-1 Filed 02/15/21 Page 3 of 4




The materials on the disc(s) shall only be reviewed by the following individuals: Jonathan Jeffress,

Courtney Forrest, Emily Voshell, and Diana Castillo. Defense counsel shall not share the

password with anyone and shall not store the password in close proximity to the disc(s). The

disc(s) shall be returned to counsel for the government at the conclusion of the instant case.

       8.       Viewing by incarcerated defendants – It is anticipated that the defendant will

be incarcerated at the District of Columbia Department of Corrections (“DCDOC”). Defense

counsel is authorized to provide a copy of the unclassified, non-explicit, non-sensitive materials to

the DCDOC, allowing the defendant to view the materials pursuant to the DCDOC’s viewing

procedure. Defense counsel shall not provide to the defendant copies of any materials the United

States deems explicit or sensitive, to include photographs and/or video recordings depicting nude

or partially nude women and photographs and/or video recordings of potential victims. Such

materials will be clearly marked by the United States at the time of their production to defense

counsel. Nothing in this Order relieves the defendant or the legal defense team of its obligation to

execute a waiver, or to comply with any other requirements established by the DCDOC’s

Procedures for Attorney Visitation and Discovery/Surveillance Review policy.

       9.       The Clerk shall accept for filing under seal any filings so marked by the parties

pursuant to this Order.

                                       Scope of this Order

       10.      At termination of proceedings – The legal defense team may retain the materials

upon conclusion of this case. This Order shall remain in force after the conclusion of this case and

shall continue to govern the use, disclosure, and retention of the materials.

       11.      Automatic exclusions from this Order – The restrictions set forth in this Order

do not apply to documents that are or become part of the public court record, including documents


                                                 3
         Case 1:20-mj-00261-ZMF Document 10-1 Filed 02/15/21 Page 4 of 4




that have been received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of the materials in judicial proceedings in this case, except as described below.

       12.       Modification permitted – Nothing in this Order shall prevent any party from

seeking modification of this Order or from objecting to discovery that it believes to be otherwise

improper. If the defense believes materials can be safely disseminated in redacted form, it will

seek concurrence from the government with specification of the materials and redactions thereof.

If the government objects, the defense may seek relief from the Court.

       13.       No ruling on discoverability or admissibility – This Order does not constitute a

ruling on the question of whether any particular material is properly discoverable or admissible

and does not constitute any ruling on any potential objection to the discoverability of any material.




       SO ORDERED this             day of February, 2021.




                                       THE HONORABLE ROBIN M. MERIWEATHER
                                       UNITED STATES MAGISTRATE JUDGE
                                       DISTRICT OF COLUMBIA




                                                   4
